 
 
I 
111th CONGRESS 2d Session 
H. R. 5009 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2010 
Mr. Matheson introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To designate certain lands in the Wasatch Mountains of Salt Lake County, Utah, as wilderness, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wasatch Wilderness and Watershed Protection Act of 2010. 
2.Designation of wilderness, Uinta-Wasatch-Cache National Forests, Utah 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal lands within the Uinta-Wasatch-Cache National Forests in Salt Lake County, Utah, are designated as wilderness and as either a new component of the National Wilderness Preservation System or as an addition to an existing component of the National Wilderness Preservation System: 
(1)Certain lands in the vicinity of the Lone Peak Wilderness comprising approximately 4,627 acres, as generally depicted on the map titled Wasatch Mountains Wilderness and Watershed Protection and dated January 29, 2010 (in this subsection referred to as the map), which shall be added to and administered as part of the Lone Peak Wilderness designated by section 2(I) of Public Law 95–237 (92 Stat. 42). 
(2)Certain lands in the vicinity of the Mount Olympus Wilderness comprising approximately 813 acres, as generally depicted on the map, which shall be added to and administered as part of the Mount Olympus Wilderness designated by section 102(a)(3) of Public Law 98–428 (98 Stat. 1658). 
(3)Certain lands comprising approximately 2,342 acres, as generally depicted on the map, which shall be known as the Bear Trap Wilderness. 
(4)Certain lands comprising approximately 7,759 acres, as generally depicted on the map, which shall be known as the Wayne Owens Grandeur Peak/Mount Aire Wilderness. 
(b)Map and description 
(1)Filing and availabilityAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture, acting through the Chief of the Forest Service, shall file with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of each wilderness area designated or expanded by paragraphs (1) through (4) of subsection (a). The maps and legal descriptions shall be on file and available for public inspection in the office of the Chief of the Forest Service. 
(2)Force of lawThe maps and legal descriptions filed under paragraph (1) and (2) shall have the same force and effect as if included in this Act, except that the Secretary of Agriculture may correct clerical and typographical errors in the maps and legal descriptions. 
3.Heliskiing Special Management Area, Uinta-Wasatch-Cache National Forests, Utah 
(a)DesignationCertain Federal lands contiguous to the existing Mount Olympus, Twin Peaks, and Lone Peak Wilderness Areas, and the Wayne Owens Grandeur Peak/Mount Aire Wilderness Area enacted by this legislation in the Uinta-Wasatch-Cache National Forest comprising approximately 10,479 acres, as generally depicted on a map titled Wasatch Mountains Wilderness and Watershed Protection and dated January 29, 2010, are hereby designated as the Heliskiing Special Management Area. 
(b)Maps and descriptions 
(1)Filing and availabilityAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture, acting through the Chief of the Forest Service, shall file with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of the Heliskiing Special Management Area. The map and legal description shall be on file and available for public inspection in the office of the Chief of the Forest Service. 
(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary of Agriculture may correct typographical errors in the maps and legal descriptions. 
(c)Management 
(1)In generalThe Secretary of Agriculture shall manage activities within the Heliskiing Special Management Area to maintain the area’s presently existing wilderness character and potential for inclusion in the National Wilderness Preservation System. 
(2)Prohibitions 
(A)Permanent roadsPermanent roads may not be established in the Heliskiing Special Management Area. 
(B)Temporary roads and vehiclesExcept as necessary to meet the minimum requirements for the administration of the Heliskiing Special Management Area and to protect public health and safety— 
(i)the use of motorized or mechanized vehicles, except as described in paragraph (3), is prohibited in the Heliskiing Special Management Area; and 
(ii)the establishment of temporary roads is prohibited in the Heliskiing Special Management Area. 
(3)Allowable activitiesThe Secretary of Agriculture may allow Heliskiing, that have been authorized on the Federal lands included within the Heliskiing Special Management Area as of the date of the enactment of this Act to continue within the area designated as the Heliskiing Special Management Area. The designation of the Heliskiing Special Management Area shall not impact future permit processes relating to such activities. 
(4)Applicable lawAny uses of the Federal lands included within the Heliskiing Special Management Area, including activities described in paragraph (3), shall be carried out in accordance with applicable law. 
(d)Eventual designation as Wasatch Mountain wilderness 
(1)Designation for wildernessThe Federal lands included within the Heliskiing Special Management Area shall be designated as wilderness and as a new component of the National Wilderness Preservation System on the date on which the Secretary of Agriculture publishes in the Federal Register notice that all commercial helicopter-assisted skiing or snowboarding activities on the lands has been terminated. 
(2)RenamingUpon its designation as wilderness under paragraph (1), the Heliskiing Special Management Area shall be known and redesignated as the Wasatch Mountain Wilderness. 
4.Administrative provisions 
(a)Covered land definedIn this section, the term covered land means— 
(1)the wilderness areas designated or expanded by sections 2 and 3; and 
(2)the Heliskiing Special Management Area designated by section 3. 
(b)Administration generallySubject to valid rights in existence on the date of the enactment of this Act, land designated as wilderness by section 2 or 3 shall be administered by the Secretary of Agriculture in accordance with— 
(1)the Wilderness Act (16 U.S.C. 1131 et seq.); and 
(2)this Act. 
(c)Treatment of effective date of wilderness act 
(1)In generalWith respect to land designated as wilderness by section 2, any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of the Wilderness Act shall be deemed to be a reference to the date of the enactment of this Act. 
(2)Wasatch Mountain WildernessWith respect to the Wasatch Mountain Wilderness designated by section 3, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of the Federal Register notice referred to in section 3(d)(1). 
(d)Fish and wildlifeNothing in this Act shall affect the jurisdiction or responsibility of the State of Utah with respect to wildlife and fish. 
(e)No Buffer Zones 
(1)In generalNothing in this Act shall create a protective perimeter or buffer zone around covered land. 
(2)Activities outside wildernessThe fact that a nonwilderness activity or use can be seen or heard from within covered land shall not preclude the conduct of the activity or use outside the boundary of the covered land. 
(f)WithdrawalSubject to valid rights in existence on the date of the enactment of this Act, covered land is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under public land laws; 
(2)location, entry, and patent under mining laws; and 
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(g)Acquired LandAny land or interest in land located inside the boundaries of covered land that is acquired by the United States after the date of the enactment of this Act shall become part of the relevant wilderness or special management area and shall be managed in accordance with this Act and other applicable law. 
5.Land exchange, Uinta-Wasatch-Cache National Forest 
(a)Description of land exchangeThe Secretary of Agriculture shall expedite a land exchange between Snowbird Corp and the Secretary involving land owned by Snowbird Corp in the Flagstaff White Pine and Red Pine areas of Little and Big Cottonwood Canyons of the Uinta-Wasatch-Cache National Forest and National Forest System land located in the American Fork Twins. It is the intent of Congress that the land exchange be completed not later than one year after the date of the enactment of this Act. It is the intent of Congress that the Secretary, acting through the Chief of the Forest Service and the Uinta-Wasatch-Cache National Forest, and in accordance with applicable law, expeditiously facilitates the land exchange process contemplated in the subsection (a) and Snowbird’s associated expansion process to ensure the continued outdoor recreational opportunities for the public. 
(b)Management of acquired landThe land acquired by the Secretary of Agriculture in the land exchange described in subsection (a) shall be included in the Uinta-Wasatch-Cache National Forest and managed by the Secretary so as to maintain the land’s existing wilderness character and potential for inclusion in the National Wilderness Preservation System. The Red Pine/White Pine Area land acquired by the Secretary of Agriculture in the land exchange described in subsection (a) shall be included in the Uinta-Wasatch National Forest and managed by the Secretary so as to maintain the land’s existing wilderness character and for inclusion in the National Wilderness Preservation System. 
(c)Private propertyThe Lands acquired by Snowbird Corp in the land exchange described in subsection (a) shall become Snowbird’s private property. These lands are adjacent to other areas currently used by Snowbird for ski resort operations, either owned or managed under a special use permit issued by the Uinta-Wasatch-Cache National Forest. It is anticipated that Snowbird will expand its ski resort operations into these acquired lands, to include chairlifts, tramway facilities, or both. 
(d)ProhibitionsThe following are prohibited on the land acquired by the Secretary of Agriculture in the land exchange described in subsection (a): 
(1)Permanent roads. 
(2)Except as necessary to meet the minimum requirements for the administration of the land and to protect public health and safety— 
(A)the use of motorized or mechanized vehicles, except as described in subsection (e); and 
(B)the establishment of temporary roads. 
(3)Ski resort expansion including chairlift construction and operation. 
(e)Avalanche control devicesThe Secretary of Agriculture may allow GAZEX, or similar avalanche control devices within the acquired Flagstaff Area land, to facilitate avalanche control to be installed and maintained on the land acquired by the Secretary of Agriculture in the land exchange described in subsection (a) for the sole purpose of protecting public health and property. 
(f)WithdrawalSubject to valid existing rights, the land acquired by the Secretary of Agriculture in the land exchange described in subsection (a) is withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws relating to mineral and energy leasing. 
6.Watershed managementSubject to such reasonable regulations as are considered by the Secretary of Agriculture, nothing in this Act shall be construed to limit motorized access, road maintenance, and necessary vegetation management by the Forest Service and local government entities with watershed management responsibilities on the land designated as wilderness by section 2 or 3 and the Heliskiing Special Management Area designated by section 3 for those minimum maintenance activities that may be necessary— 
(1)to guarantee the continued viability of watershed facilities currently in existence on the date of enactment of this Act; 
(2)in the future to prevent the degradation of the water supply on such lands or special management area; 
(3)to guarantee the continued viability of watershed facilities and existing water infrastructure, especially the continued maintenance of White Pine Reservoir; or 
(4)in the future to conduct vegetation management activities to prevent degradation of the water supply mainly due to widespread fire, disease, and insect infestations. 
 
